PER CURIAM.
The single assignment of error raises a double jeopardy issue. The defendant contends that a previous prosecution and conviction for a drug distribution offense bars the prosecution and conviction for the present drug distribution. The defendant argues that the present transaction is part of the continuous offense for which she was previously convicted.
We have reviewed the record and conclude that the assignment of error is without merit: The prosecutions and convictions concern two entirely separate and distinct distributions by the defendant, albeit the first did occur within an hour of the second. See: State v. Nichols, 337 So.2d 1074 (La. 1976); State v. Richmond, 284 So.2d 317 (La.1973).
Accordingly, we affirm the conviction and sentence.
AFFIRMED.